Citation Nr: 0937672	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-37 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  For the period prior to October 30, 2008, entitlement to 
an initial or staged rating in excess of 10 percent for 
service-connected migraine headaches.

2.  For the period from October 30, 2008, entitlement to an 
initial or staged rating in excess of 30 percent for service-
connected migraine headaches.

3.  Entitlement to an initial or staged rating in excess of 
30 percent for service-connected narcolepsy.

4.  Entitlement to an initial or staged rating in excess of 
10 percent for service-connected low back strain.

5.  Entitlement to an initial or staged rating in excess of 
10 percent for service-connected cervical spine strain.

6.  Entitlement to an initial or staged rating in excess of 
10 percent for service-connected bilateral pes planus with 
plantar fasciitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to 
October 2004.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
relevant part, granted service connection for the 
disabilities listed on the above Title page.  The Veteran 
perfected an appeal of these claims.

The appeal was previously before the Board in July 2008.  At 
that time, the Board remanded all of the claims in appellate 
status.  The Board remanded the claims in appellate status in 
order to obtain updated VA examinations and issue notice 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  Regarding the claim for an increased rating for 
migraine headaches, the Board found that the issue should be 
referred for extraschedular consideration.  Review of the 
subsequent development reveals that VA has substantially 
complied with the Board directives and these claims are ripe 
for adjudication upon the merits.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Pursuant to evidence obtained as part of the development 
directed upon remand, the Appeals Management Center (AMC) 
granted a 30 percent rating for the migraine headaches, 
effective as of October 30, 2008.  Thus, the 10 percent 
rating was still in effect from the date of service 
connection, October 6, 2004, to October 29, 2008.  The 
Veteran is assumed to be pursuing an increased rating for 
both of these periods, as the greatest benefit available has 
not been granted.  See generally AB v. Brown, 6 Vet. App. 35, 
38 (1993). 

The Board is cognizant of a recent decision by the United 
States Court of Appeals for Veterans Claims (Court) dealing 
with the relation between increased rating claims and claims 
for benefits based on unemployability.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  In an August 2005 rating decision, 
the RO denied entitlement to total disability based on 
individual unemployability (TDIU) and the Veteran did not 
appeal this denial.  See 38 C.F.R. § 7105.  Moreover, recent 
evidence indicates that the Veteran is presently employed.  
Therefore, the Board finds that the further consideration of 
the question of employability is not required and it will not 
be further addressed in the body of this decision.


FINDINGS OF FACT

1.  For the period prior to October 30, 2008, the evidence is 
at least in relative equipoise regarding whether the Veteran 
had migraine headaches with characteristic prostrating 
attacks occurring on an average once a month over last 
several months; the preponderance of the evidence is against 
a finding that the Veteran had migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

2.  Throughout the rating period on appeal, the preponderance 
of the evidence is against a finding that the Veteran had 
migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.

3.  Throughout the rating period on appeal, narcolepsy has 
been manifested by daytime sleepiness and two cataplexy 
episodes during the period under appeal; the preponderance of 
the evidence is against a finding that the disability is 
manifested by more severe sleep apnea symptoms; the 
preponderance of the evidence is also against a finding that 
the Veteran has had at least 1 major seizure in the last 4 
months over the last year, or 9-10 minor seizures per week.  

4.  Throughout the rating period on appeal, low back strain 
has been manifested by pain and some limitation of motion; 
the preponderance of the evidence shows that the Veteran has 
flexion of the thoracolumbar spine greater than 60 degrees, 
and combined ranges of motion of greater than 120 degrees of 
the thoracolumbar spine; there is no evidence of ankylosis 
and there is no evidence of associated neurological 
abnormalities; there is no evidence that the disability is 
manifested by intervertebral disc syndrome; the evidence does 
not show muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

5.  Throughout the rating period on appeal, the cervical 
spine strain has been manifested by pain and some limitation 
of motion; the preponderance of the evidence shows that the 
Veteran has flexion of the cervical spine greater than 30 
degrees, and combined ranges of motion of greater than 170 
degrees of the cervical spine; there is no evidence of 
ankylosis and there is no evidence of associated neurological 
abnormalities; there is no evidence that the disability is 
manifested by intervertebral disc syndrome; the evidence does 
not show muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

6.  Throughout the rating period on appeal, the pes planus 
with plantar fasciitis has been manifested by pain; the 
preponderance of the evidence is against a finding that the 
disability is manifested by severe or pronounced flat foot.  


CONCLUSIONS OF LAW

1.  For the period prior to October 30, 2008, the criteria 
for a rating of 30 percent, for migraine headaches have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.124a, Diagnostic 
Code 8100 (2009).

2.  Throughout the rating period on appeal, the criteria for 
a rating in excess of 30 percent for migraine headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.124a, 
Diagnostic Code 8100 (2009).

3.  The criteria for a rating in excess of 30 percent for 
narcolepsy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1-4.16, 4.97, Diagnostic Code 6847, 4.124a, Diagnostic Code 
8108 (2009).

4.  The criteria for a rating in excess of 10 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5235-5243 
(2009).

5.  The criteria for a rating in excess of 10 percent for 
cervical spine strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5235-5243 (2009).

6.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus with plantar fasciitis were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

The Veteran's claims arise from an appeal of initial 
evaluations following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records, including the copies of the VA examinations 
that were obtained upon remand.  After review of these recent 
examination reports, the Board finds that they provide 
competent, non-speculative evidence regarding the current 
severity of the service-connected disabilities on appeal.  
Thus, there is no duty to provide another examination.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

Law and Regulations:  General

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board also notes that the evaluation of the same 
disability under various diagnoses is to be avoided. That is 
to say that the evaluation of the same manifestation under 
different diagnoses, a practice known as "pyramiding," is to 
be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Law and Regulations:  Migraine Headaches & Narcolepsy

Diagnostic Code 8100, located in 38 C.F.R. § 4.124a, provides 
ratings for migraine headaches.  Migraine headaches with less 
frequent attacks than the criteria for a 10 percent rating 
are rated as noncompensable.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
are rated 30 percent disabling.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are rated 50 
percent disabling.

The Veteran's service connected narcolepsy has been rated 
under the hyphenated code 8108-6847.  The Diagnostic Code 
6847 has been used by analogy.  See 38 C.F.R. § 4.20

Diagnostic Code 8108, located in 4.124a, addressing 
narcolepsy, indicates that the disability should be rated as 
petit mal epilepsy.  Diagnostic Code 8911 addressed petit mal 
epilepsy.  This code provides that the disability will be 
rated under the general rating formula for minor seizures.  

The General Rating Formula for Major and Minor Epileptic 
Seizures, located in 38 C.F.R. § 4.124a, provides that a 
confirmed diagnosis of epilepsy with a history of seizures is 
rated 10 percent disabling.  Epilepsy with at least 1 major 
seizure in the last 2 years; or at least 2 minor seizures in 
the last 6 months is rated 20 percent disabling.  Epilepsy 
with at least 1 major seizure in the last 6 months or 2 in 
the last year; or averaging at least 5 to 8 minor seizures 
weekly, is rated 40 percent disabling.  Epilepsy averaging at 
least 1 major seizure in 4 months over the last year; or 9-10 
minor seizures per week, is rated 60 percent disabling.  
Epilepsy averaging at least 1 major seizure in 3 months over 
the last year; or more than 10 minor seizures weekly, is 
rated 80 percent disabling.  Epilepsy averaging at least 1 
major seizure per month over the last year is rated 100 
percent disabling.  Note (1) to the General Rating Formula 
for Major and Minor Epileptic Seizures provides that, when 
continuous medication is shown necessary for the control of 
epilepsy, the minimum rating will be 10 percent.  This rating 
will not be combined with any other rating for epilepsy.  
Note (2) provides that, in the presence of major and minor 
seizures, the predominating type of epilepsy is to be rated.  
Note (3) provides that there will be no distinction between 
diurnal and nocturnal major seizures.

With regard to mental disorders in epilepsies, a nonpsychotic 
organic brain syndrome will be rated separately under the 
appropriate diagnostic code (e.g., 9304 or 9307).  In the 
absence of a diagnosis of nonpsychotic organic psychiatric 
disturbance (psychotic, psychoneurotic or personality 
disorder) if a mental disorder is diagnosed and shown to be 
secondary to or directly associated with epilepsy, the mental 
disorder will be rated separately.  The psychotic or 
psychoneurotic disorder will be rated under the appropriate 
diagnostic code.  The personality disorder will be rated as a 
dementia (e.g., Diagnostic Code 9304 or 9307).


Diagnostic Code 6847 provides ratings for sleep apnea 
syndromes (obstructive, central, and mixed).  Sleep apnea 
that is asymptomatic but with documented sleep disorder 
breathing is rated as noncompensable.  Sleep apnea that is 
persistent, with day-time hypersomnolence, is rated 30 
percent disabling.  Sleep apnea that requires the use of a 
breathing assistance device such as continuous airway 
pressure (CPAP) machine is rated 50 percent disabling.  Sleep 
apnea that manifests chronic respiratory failure with carbon 
dioxide retention or cor pulmonale, or; requires tracheotomy, 
is rated 100 percent disabling.

Factual Background:  Migraine Headaches & Narcolepsy

The Veteran's representative contends that the migraine 
headache disability warrants the maximum schedular rating, 
citing the Veteran's September 2004 pre-discharge VA 
examination report of daily headaches.  The representative 
also noted the Veteran's March 2006 report that she missed 
work three days each month due to the service-connected 
headaches.  

The Veteran has asserted a higher rating for narcolepsy, 
indicating, in essence, that the rating criteria the 
disability is rated under does not accurately evaluate her 
symptoms.  In part, she indicated in her substantive appeal 
that she did not have epilepsy, and therefore did not suffer 
from seizures.  She requested that she be given a higher 
rating due to her need to take naps.  The Veteran reported 
that other symptoms were hypnagogic hallucinations, sleep 
paralysis, autonomic behavior, and mental confusion.

In a September 2004 VA examination conducted prior to 
discharge from service, the Veteran reported that narcolepsy 
caused excessive daytime sleepiness and hypnotic 
hallucination.  As indicated by the representative, she also 
reported daily migraine headaches.  She reported that she had 
nausea and "spotting light" as associated symptoms.  When 
the headache was severe, noted to be 3 times a month, the 
Veteran took Imitrex and rested in a dark, quiet room.  The 
neurological examination was noted to be within normal 
limits.  The Veteran reported that she had to rest for a few 
hours when she had migraine headaches or narcolepsy symptoms.  
The relevant diagnosis was residual narcolepsy and residual 
migraine headache, by history.  

A VA clinician, in a February 2005 treatment record, found 
that the Veteran had excessive daytime sleepiness due to 
narcolepsy.  In an August 2005 VA treatment record, a 
clinician wrote that the Veteran reported daily headaches.  A 
May 2005 VA treatment record documents that the Veteran 
currently had a headache, and had nausea.  The Veteran felt 
lightheaded.

In a January 2006 VA neurological consultation, the clinician 
wrote that the Veteran usually woke up with a headache and 
that it is usually associated at its worst with photophobia, 
phonophobia, and nausea.  A March 2006 VA treatment record 
documented that the Veteran remained "very sleepy despite 
the maximum therapeutic drug regimen."  The clinician also 
wrote that the Veteran's current employer worked with the 
Veteran "on letting her go home to nap, averaging 3-4 days a 
week."  

The Veteran underwent a VA neurological examination in May 
2006.  The report noted intense headaches during which the 
Veteran was unable to function.  Although she was part-time 
employed, she had absenteeism from work about 3 times a month 
because of the intensity of the migraine headaches.  The 
headaches were throbbing.  Nausea and vomiting were present, 
with more nausea than vomiting.  She was also endorsed 
photophobia and phonophobia.  The headaches had become more 
prostrating, lasting for days and affecting her functionally 
at work and at home in day-to-day activities, although she 
was self-sufficient in daily activities.  Diagnosis was 
chronic migraine headaches.

In a May 2006 VA treatment record, the Veteran stated that 
she was too tired to work more than part-time, and was having 
difficulty working 20 hours a week.  In a May 2007 VA 
treatment record, the Veteran was reportedly able to 
"function reasonably well."  

In a December 2007 VA treatment record, the Veteran's 
migraines were noted to be "fairly controlled." This VA 
record also indicated that she left previous employment in 
September 2007.  It was noted that the Veteran took naps 
during the day.  In an April 2008 sleep note, the Veteran was 
reported to being looking for a job, but was worried about 
how she could work.  

The claims file contains record of VA sleep studies.  In a 
June 2008 sleep note, the Veteran reported that after an 
increase of a medication she was "feeling much better, feels 
more awake during the daytime and is sleeping much better 
during the days and at the nighttime too."  This record 
documents that the Veteran's last cataplectic attack was in 
December 2007, when the Veteran fell down in the bathroom.  
Under recommendations, the clinician wrote that the Veteran's 
symptoms were currently very well controlled on medication. 

The claims file contains an October 2008 report of medical 
examination, obtained pursuant to the Board remand that 
addressed the issue of migraine headaches and narcolepsy.  
The examiner reported that the Veteran was on a "significant 
medication regiment, which has resulted in improvement in her 
functionality."  The examiner further reported that the 
Veteran was currently employed, and that she was functioning 
satisfactorily.  The Veteran, however, reported that she 
dealt with sleepiness at all times.  The Veteran, however, 
was not falling asleep inadvertently.  The examiner 
documented that the Veteran experienced cataplexy episodes in 
December 2007 and in August 2008.

The Veteran reported that in the past four months, since 
taking the current job, she has missed two workdays because 
she was experiencing a prolonged sleepiness episode, and was 
too sleepy to go to work.

Regarding migraines, the Veteran was reported to be taking 
various medications.  During the past four months, the 
Veteran reported a total of four migraines, with prostration 
and missed work, with two in the last month.  

The current neurological examination was found to be normal, 
with the Veteran alert and oriented, fully ambulatory, 
conversant, and without sluggishness or sleepiness.  The 
examiner found that the Veteran had narcolepsy/cataplexy, 
with mild-moderate occupational impact and migraines, with 
mild-moderate occupational impact.

Analysis:  Migraine Headaches

Upon remand, a 30 percent rating was assigned by the AMC to 
the migraine headache disability as of the October 2008 VA 
examination.  Upon review of the evidence, the Board finds 
that the 30 percent rating should be assigned for the entire 
period under appeal.  In this regard, the Board is cognizant 
that there is some fluctuation in the severity of symptoms.  
However, the May 2006 examination recorded findings of 
intense headaches during which the Veteran was unable to 
function.  This examination also documented absenteeism from 
work about 3 times in a month, because of the intensity of 
the migraine headaches.  The headaches were throbbing.  The 
examiner reported that the Veteran's had become "more 
prostrating."

The evidence does not clearly show distinct periods where the 
disability was less severe.  The Board finds that the 
evidence is at least is relative equipoise regarding whether 
the Veteran's migraine headaches were manifested by 
characteristic prostrating attacks occurring on an average 
once a month over last several months during the entirely of 
the period under appeal.  Thus, after a careful review of the 
evidence, the Board finds that, resolving all reasonable 
doubt in the Veteran's favor, that a 30 percent rating is 
warranted from October 6, 2004.

The preponderance of the evidence is against a finding that 
the migraine headaches are manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability (emphasis added).  In this 
regard, the Veteran is currently employed and it has been 
noted that she adequately functions in this job.  The medical 
evidence supports a finding that the Veteran has frequent 
headaches, but the medical evidence to include the October 
2008 VA examination, do not support a finding that there are 
very frequent attacks that are completely prostrating.  In 
this last examination, the Veteran was found to have about 1 
prostrating attack per month.  Further, the examiner found 
there was mild-moderate occupational impact caused by the 
migraines.  This finding indicates that the disability is of 
less severity that a disability productive of severe economic 
inadaptability.  Thus, a schedular rating is excess of 30 
percent under any period under appeal is not warranted.  A 
schedular 30 percent rating is granted for the period from 
the date of service connection (October 6, 2004) through 
October 29, 2008, but a higher rating than 30 percent for any 
period under appeal is denied.

In view of the foregoing, the Board finds that the evidence 
does not support a schedular rating in excess of 30 percent.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim for a rating in excess of 30 
percent for the Veteran's migraine headaches, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  
Pursuant to the Board's July 2008 remand, the issue of an 
extraschedular rating for the service-connected migraine 
headache disability was referred to the Director of 
Compensation and Pension.  In March 2009, the Director denied 
an extraschedular rating, noting that "neither the 
symptomatology or its resulting economic impairment is so 
unusual that it could not be rated under the criteria 
normally used to rate migraine headaches contained in 
[diagnostic code] 8100."  The Director noted, however, that 
the symptomatology shown by the record arguably warranted 
assignment of a schedular rating in excess of 10 percent.  
Subsequently, the Veteran was granted a 30 percent rating as 
of October 2008 and the instant Board decision grants this 
rating back to the date of service connection.  

The Board is in agreement with the Director's assessment.  
That is, the Board finds that the rating criteria reasonably 
compensate the Veteran's disability level and symptomatology.  
The record lacks evidence that the migraine headache 
disability has markedly interfered with her ability to work 
or necessitated frequent hospitalization.  She is currently 
employed and has been noted to be functioning adequately in 
this job.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun 
v. Peake, 22 Vet. App. 111 (2008).

Analysis:  Narcolepsy

The Board is acknowledges the Veteran's contention that her 
disability is not accurately rated under the currently rating 
codes used, noting that she needed to take naps.  The 
Veteran, however, in the Board's judgment, has been rated 
under the most analogous codes.  See 38 C.F.R. § 4.20.  The 
Board notes that the schedule provides that narcolepsy be 
rated as petit mal seizures.  Although the Veteran reports 
that she does not have seizures, she has reported cataplexy 
episodes.  The record indicates that she has had two of these 
episodes total during the pendency of this appeal.  Thus, a 
rating in excess of 30 percent is not warranted under this 
rating criteria.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8108, 8911.  

The Veteran's service connected narcolepsy has been rated 
under the hyphenated code 8108-6847, by analogy.  See 
38 C.F.R. § 4.20.  Under Diagnostic Code 6847, located in 
4.97, the 30 percent rating is supported based on a finding 
of hypersomnolence.  Although an alternative rating code has 
been sought, the Board cannot find a code under which the 
Veteran's daytime sleepiness (hypersomnolence), would support 
a higher rating.  Therefore, a schedular rating in excess of 
30 percent is denied.

In view of the foregoing, the Board finds that the evidence 
does not support a schedular rating in excess of 30 percent.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim for a rating in excess of 30 
percent for the Veteran's narcolepsy, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  At the October 2008 
VA examination, the Veteran reported that she missed two days 
in the four months that she has worked her current job due 
to, in essence, being too tired to go to work.  However, the 
30 percent rating currently in effect already contemplates 
the Veteran's sleepiness.  The Board finds that the rating 
criteria reasonably compensate the Veteran's disability level 
and symptomatology.  The record lacks evidence that the 
narcolepsy markedly interfered with her ability to work or 
necessitated frequent hospitalization.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

Law and Regulations:  Low Back Strain & Cervical Spine Strain

The Veteran's claim was raised after the current rating 
criteria for spine disabilities came into effect.  There is 
no evidence that the service-connected low back and cervical 
spine disability involve intervertebral disc syndrome and, 
therefore, the specific rating criteria for intervertebral 
disc syndrome will not be listed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

These disabilities are rated under the General Rating Formula 
for Diseases and Injuries of the Spine, located in 38 C.F.R. 
§ 4.71a.  

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees, or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  
A 30 percent rating is assigned for forward flexion of the 
cervical spine to 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine is rated as 40 percent disabling.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine and a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2).

Factual Background:  Low Back Strain & Cervical Spine Strain

The Veteran contends that the low back strain and cervical 
spine strain are more severe than contemplated by the current 
10 percent ratings that are assigned for each of these 
disabilities.

In the September 2004 VA examination conducted prior to the 
Veteran's discharge from service, the Veteran reported low 
back pain with lifting but denied other symptoms.  The 
Veteran also reported neck pain.  The relevant diagnoses were 
residual low back strain by history, and residual cervical 
strain.

Regarding the low back, there was flexion to 90 degrees, 
extension to 30 degrees, left and right lateral flexion to 30 
degrees, and left and right rotation to 35 degrees.  There 
was pain at the maximal points of flexion and extension.  
There was mild pain with palpation of para-lumbar spine.  
There was no effusion, erythema, heat, or crepitus.  There 
was no additional limitation with repetitive use.

Regarding the cervical spine, range of motion testing 
revealed flexion to 45 degrees, extension to 55 degrees, left 
and right lateral flexion to 40 degrees, and left and right 
rotation to 70 degrees.  There was pain at the maximal points 
of flexion and rotation.  There was also mild disuse 
tenderness around the cervical spine.  There was no effusion, 
erythema, heat, or crepitus.  There was no additional 
limitation with repetitive use.

In a January 2006 VA treatment record, the Veteran reported 
pain.  Examination, however, revealed full active range of 
motion of the spine.  Right lateral bending and rotation was 
"provocative for right lower back pain."  Another January 
2006 VA treatment record documents neck pain, but the Veteran 
had full motion.  There was pulling pain, however, on right 
rotation and lateral bending in the Veteran's left side.  
There was also pinching pain with left rotation and lateral 
bend on the left side.  In an April 2006 VA treatment record, 
a clinician wrote that the Veteran had left neck and shoulder 
discomfort episodically for the last several years with a 
"flair" in the past two weeks.  The Veteran had full range 
of motion, but with mild discomfort raising her arm 
laterally.  Another April 2006 record documents that movement 
exacerbated the pain, especially extension and abduction.  
This record also documents full range of motion, but with 
some pain.

Additional treatment records document complaints of pain, but 
do not document specific reduced range of motion or other 
symptoms indicating a more severe disability under the 
schedule.

The Veteran underwent a May 2006 VA spine examination.  The 
examiner wrote that the Veteran's pain was in the left para-
cervical and right para-lumbar area without any radiation or 
paresthesias.  The pain was chronic in duration and it was 
dull-to-sharp in nature.  The Veteran did not have 
absenteeism from her current employment because of the spinal 
condition, and she was self-sufficient in her daily 
activities.

Physical examination revealed that the spine was symmetrical.  
There was tenderness in the left para-cervical area with 
guarding and without spasm.  The Veteran had forward flexion 
of the cervical spine from 0-40 degrees, extension was from 0 
to 40 degrees, bilateral flexion was 0-35 degrees, and 
bilateral rotation was 0-70 degrees, with endpoint pain with 
right lateral flexion and right lateral rotation.  The 
examiner indicated that were no additional limitations with 
repetitive use and no change in range of motion.

Regarding the thoracolumbar spine, testing revealed forward 
flexion of 65 degrees, and there was 15 degrees of extension 
with endpoint pain.  There was bilateral flexion and rotation 
of 20 degrees without pain.  There was no additional 
limitation with repetitive use and no change in range of 
motion.  There was no kyphoscoliosis.  Right para-lumbar 
tenderness was present.  Diagnoses were chronic lumbosacral 
strain and chronic cervical spine strain.

Pursuant to the Board remand, the Veteran underwent an 
October 2008 VA examination that evaluated the Veteran for 
the spine disabilities.  The examiner indicated review of the 
claims file.

The Veteran reported that her neck had not been bothering 
her.  However, she did report occasional morning stiffness 
and some achiness in the muscle to the right of the spine 
once in a while, without any effect on motion or function.  
The examiner wrote that there were not adverse effects on 
usual daily activities, occupational duties, or driving.  
There were no symptoms of radiation of pain or neurological 
changes in upper or lower extremities.  

Upon physical examination, the neck appeared normal.  Posture 
was normal, and there was no muscle spasm or weakness.  There 
was no abnormality of spinal contour.  Range of motion was 
completely full, and testing was completed without pain or 
additional limitation with repetition.  That is, there was 
flexion, extension, and lateral bending of 45 degrees each, 
and left and right rotation of 80 degrees.  In the right 
para-cervical muscle there was a 1-2 inch area of mild 
tenderness to palpation, but no other abnormalities were 
noted.  The neurological examination was normal.

Regarding the lumbosacral spine, the Veteran reported 
episodes of muscles spasm and pain in the right lumbar area 
for unknown reasons.  About once or twice a month, with pain 
and tightness, the Veteran described a "locking up" of her 
low back, lasting minutes to hours.  The examiner found that 
there were no incapacitating episodes and no adverse effect 
of the Veteran's daily usual daily activities or her 
occupational duties.  Due to this disability, there was no 
lost time from work, and no preclusion from doing her job.  
There were no radicular symptoms, and no radiation of pain.  
There was also no affect on bowels, or bladder, or systemic 
symptoms.  

Regarding the Veteran's functional assessment, the examiner 
found that the Veteran was fully functional in all spheres.  
The thoracolumbar spine was normal to inspection, straight in 
vertical plumb line and with normal lordotic curvature.  
There was, however, tenderness to palpation in the right 
para-lumbar muscles.  

Range of motion testing of the back was reported to be 
normal, and without pain.  There was flexion to 95 degrees, 
and extension, right and left lateral and right and left 
rotation of 30 degrees.  There was no change in motion after 
repetition.  The neurological examination was normal.  The 
examiner specifically reported that intervertebral disc 
syndrome was not found.  Diagnosis was chronic mild 
myofascial syndrome of the right cervical and lumbar para-
spinous muscles.

Analysis:  Low Back Strain & Cervical Spine Strain

The Board finds that a rating in excess of 10 percent rating 
assigned for the low back strain and cervical spine strain is 
not warranted.  There is no medical evidence of ankylosis, 
nor does the Veteran contend otherwise.  There is also no 
evidence of associated neurological abnormalities such as to 
warrant a separate rating.  Further, there is no showing of  
intervertebral disc syndrome.  

The physical examinations of record report ranges of motion 
in flexion of the thoracolumbar spine greater than 60 
degrees, and cervical flexion of greater than 30 degrees.  
The combined ranges of motion reported in these examinations 
were greater than 120 degrees of the thoracolumbar spine and 
170 degrees of the cervical spine.  The examination of record 
also do not show muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Regarding the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds no 
basis on the evidence of record that would substantiate 
higher ratings based on such criteria.  The Board 
acknowledges the Veteran's complaints of pain, and that she 
is competent to report such pain.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, there is no medical evidence to 
show that such pain or flare-ups has resulted in additional 
limitation of motion of either spine segment to a degree that 
would support higher ratings under the applicable criteria.  
Nor is there evidence of fatigue, weakness, incoordination or 
any other relevant symptom or sign that results in such 
additional loss of motion of the lumbar or cervical spine 
that would support a higher rating.  

As the preponderance of the evidence is against a finding 
that there is limitation of motion of either spine segment or 
other findings supportive of a higher schedular rating, a 
schedular rating in excess of 10 percent for the low back 
strain and 10 percent for the cervical spine strain is 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claims for a 
rating in excess of 10 percent for the Veteran's service-
connected lumbar and cervical spine disabilities, the benefit 
of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Although as part of 
her claim for TDIU she noted that all disabilities caused her 
to be unemployed, the record indicates that she is currently 
employed.  The Veteran has not specifically asserted that 
these disabilities caused marked interference and this is no 
other evidence that these disabilities interfere with the 
jobs she has performed during the pendency of this appeal.  
The Board finds that the rating criteria reasonably 
compensate the Veteran's disability level and symptomatology.  
The record lacks evidence that the spine disabilities have 
markedly interfered with her ability to work or necessitated 
frequent hospitalization.  In the absence of requisite 
factors, the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

Law and Regulations:  Bilateral Pes Planus with Plantar 
Fasciitis

Diagnostic Code 5276, located in 38 C.F.R. § 4.71a, provides 
ratings for acquired flatfoot (pes planus).  Mild flatfoot 
with symptoms relieved by built-up shoe or arch support is 
rated as noncompensable (0 percent).  Moderate flatfoot with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral, is rated 10 percent 
disabling.  Severe flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, is rated 20 percent 
disabling for unilateral disability, and is rated 30 percent 
disabling for bilateral disability.  Pronounced flatfoot, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances, is rated 30 percent disabling 
for unilateral disability, and is rated 50 percent disabling 
for bilateral disability.

Factual Background:  Bilateral Pes Planus with Plantar 
Fasciitis

The Veteran contends that the bilateral foot disability is 
more severe than contemplated by a 10 percent rating.

In the September 2004 VA examination conducted prior to 
discharge from service, the Veteran reported that she had 
constant pain in her feet and used custom inserts to relieve 
her symptoms.  She tried to avoid waking or running long 
distances.  Physical examination revealed that the arches 
were present without weight bearing, but became flat with 
weight bearing, bilaterally.  There was tenderness with 
palpation of plantar fascia, bilaterally.  There was 5/5 
strength in all major extremity muscles.  Relevant diagnoses 
were bilateral residual pes planus and plantar fasciitis.

A January 2006 VA treatment record records the Veteran's 
complaint of constant bilateral foot pain.

The Veteran underwent a May 2006 VA feet examination.  The 
level of the Veteran's pain was reported as being about the 
level of 5-6 bilaterally.  There was some stiffness, but no 
swelling.  Rest was reported as somewhat relieving the pain.  
Standing and walking aggravated the pain.  The Veteran was 
working part-time and did not miss work because of the foot 
condition.

There was no rash or lesions.  There was tenderness in the 
medial border of the foot and also in the central portion of 
the plantar fascia and in the metatarsal area.  The 
weightbearing-non-weightbearing alignment was normal.  There 
was no mal-alignment of the forefoot and mid-foot.  The 
clinician found that there was mild hallux valgus bilaterally 
with 20-degree angulation and dorsiflexion 10 degrees 
bilaterally.  Diagnosis was chronic bilateral pes planus and 
plantar fasciitis.

Pursuant to the Board remand, the Veteran underwent a foot 
examination in October 2008.  The examiner reported review of 
the claims file.  At that time, the basic complaint was pain 
in the feet, all the time, worsened with standing and walking 
long distances.  The Veteran had been prescribed and 
dispensed custom made orthotic shoe inserts, which she 
reported were beneficial.  The examiner wrote that the 
Veteran's usual routine of work and daily activities were not 
precluded.  The examiner wrote that there were no 
incapacitating flares, with the feet hurting more or less all 
the time.  There had been no hospitalization or surgery for 
this disability.  The examiner concluded that the Veteran's 
job was not precluded or hindered by the foot disability.  
The examiner reported that the Veteran ambulated briskly more 
than 500 yards with the examiner without evidence of pain or 
any adverse effect on gait.  

Physical examination revealed that the feel were symmetrical 
in appearance, with scant arch space in weight bearing, but 
with good alignment.  There was normal weight bearing line 
along the first ray and no pronation.  Both plantar surfaces 
were mildly tender to palpation indicating plantar fasciitis, 
but there was no redness or warmth or effusion.  There was 
normal range of motion at the ankles, and the Veteran was 
able to rise on toes and heels and ambulate.  The examiner 
found that there was no weakness, edema, or instability.  The 
diagnosis was mild pes planus, with plantar fasciitis, 
bilateral.

Analysis:  Bilateral Pes Planus with Plantar Fasciitis

The Veteran's service-connected bilateral pes planus with 
plantar fasciitis is currently rated as 10 percent disabling.  
Preliminarily, the Board finds that the symptoms of both 
disabilities are duplicative and overlapping.  Thus, separate 
rating for the disability under the diagnosis of pes planus 
and plantar fasciitis are not warranted.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The examinations of record reveal that the symptoms of this 
disability are pain, tenderness, and stiffness.  The evidence 
of record does not support findings supportive of a higher 
rating.  In this regard, in the October 2008 VA examination 
the disability was diagnosed as mild.  The custom supports 
have been reported to have alleviated the severity of the 
symptoms.  No evidence indicates marked foot disability over 
any portion of the rating period on appeal.  Thus, the 
preponderance of the evidence is against a finding that there 
is severe or pronounced pes planus.  See Diagnostic Code 
5276, located in 38 C.F.R. § 4.71a.  In these circumstances, 
a rating in excess of 10 percent is not warranted.

As to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Board finds no basis on 
the evidence of record that would substantiate higher ratings 
based on such criteria.  While the Veteran is competent to 
report her foot symptoms, and while such statements have been 
considered, there is no objective medical evidence to show 
that pain or flare-ups of pain, supported by objective 
findings, results in additional limitation of motion of 
either foot to a degree that would support higher ratings 
under the applicable criteria.  Nor is there evidence of 
fatigue, weakness, incoordination or any other relevant 
symptom or sign that results in such additional loss of 
motion of either foot that would support a higher rating 
under Diagnostic Code 5276 or any other possibly relevant 
code.

In view of the foregoing, the Board finds that the evidence 
does not support a schedular rating in excess of 10 percent.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for the Veteran's bilateral pes planus with plantar 
fasciitis, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Although as part of 
her claim for TDIU she noted that all disabilities caused her 
to be unemployed, the record indicates that she is currently 
employed.  She has not specifically asserted that this 
disability caused marked interference and this is no other 
evidence that this disability interferes with the jobs she 
has performed during the pendency of this appeal.  The Board 
finds that the rating criteria reasonably compensate the 
Veteran's disability level and symptomatology.  The record 
lacks evidence that the foot disabilities have markedly 
interfered with her ability to work or necessitated frequent 
hospitalization.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

For the period prior to October 30, 2008, a 30 percent rating 
for migraine headaches is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.

Entitlement to an initial or staged rating in excess of 30 
percent for service-connected migraine headaches is denied.

An initial or staged rating in excess of 30 percent for 
service-connected narcolepsy is denied.

An initial or staged rating in excess of 10 percent for 
service-connected low back strain is denied.

An initial or staged rating in excess of 10 percent for 
service-connected cervical spine strain is denied.

An initial or staged rating in excess of 10 percent for 
service-connected pes planus with plantar fasciitis strain is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


